Citation Nr: 1638461	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot.

2.  Entitlement to a rating in excess of 10 percent for a bunionectomy scar of the left foot.

3.  Entitlement to service connection for peripheral neuropathy of the right foot to include as due to hallux valgus of the left foot.

4.  Entitlement to service connection for peripheral neuropathy of the left foot to include as due to hallux valgus of the left foot.

5.  Entitlement to service connection for a psychiatric disability to include as due to hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in St. Louis, Missouri.  

The issues of entitlement to service connection for psychiatric disability, and for left and right foot peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left foot hallux valgus is at most moderate in severity, without surgical resection of the metatarsal head, and not equivalent to amputation of the left great toe.

2.  The Veteran's bunionectomy scar of the left foot is superficial, measures less than 929 square centimeters, is not deep or unstable, and is not shown to cause separate functional limitation.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5280 (2015).

2.  The criteria for a rating in excess of 10 percent for a bunionectomy scar of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a March 2009 correspondence, prior to the adverse decision from which this appeal originates.
 
VA's duty to assist requirements have also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained an examination that includes the appropriate findings regarding the Veteran's left foot hallux valgus.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development with regards to the Veteran's left foot hallux valgus.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.2 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Left Foot Hallux Valgus

The Veteran is service-connected for left foot hallux valgus, with an initial 10 percent rating assigned pursuant to Diagnostic Code 5280.  Under Diagnostic Code 5280, a 10 percent evaluation is assigned for unilateral hallux valgus that has been operated on with resection of the metatarsal head or that is severe, if it is equivalent to amputation of the great toe.  10 percent is the maximum schedular evaluation available under Diagnostic Code 5280.  As such, the only way for the Veteran to receive an evaluation in excess of 10 percent is to qualify for such an evaluation under an alternative diagnostic code relating to the feet.  

An August 2009 VA examination report shows that the Veteran reported pain affecting his left foot on a regular basis.  The Veteran described the pain as sharp and worse when waking.  He reported that he could walk 200 feet before he started to experience pain.  The examiner reported that the left foot near the metatarsal phalangeal joint was tender with bending.  Occasional swelling was noted but no redness or heat.  The pain was noted as better with rest and worse with prolonged standing or walking.  Flare ups were reported when he walked or bent his toes.  He was noted to use a cane with walking.  The Veteran was noted to be able to flex the great toe at the MTP joint at 10 degrees and dorsiflex to 5 degrees actively with pain and 10 and 5 degrees respectively.  Passively, the Veteran had 15 degrees of dorsiflexion and 15 degrees of plantar flexion, with pain noted at 10 to 15 degrees dorsiflexion and 5 to 10 degrees with plantar flexion.  Against resistance, strength was noted as 3 out of 5 for both dorsiflexion and plantar flexion.  X-rays were noted to show post-operative changes in the left great toe first metatarsal osteotomy with a metallic screw in place.  No fractures, subluxation, and osteomyelitides were noted.  The examiner diagnosed the Veteran with hallux valgus of the left great toe with moderate degree of limitation of motion and pain which interfere with activities of daily living due to pain and would have a moderate impact on any occupation that involved standing or walking.  A mild decrease in sensation was noted.  

The Board notes that a 10 percent rating is the maximum rating possible under Diagnostic Code 5280 and a higher rating is therefore not possible under that Diagnostic Code.  Furthermore, there is no other diagnostic code pertaining to the feet that would more accurately reflect the Veteran's service-connected left foot hallux valgus disability than Diagnostic Code 5280.  To assign a rating under any other diagnostic code would result in pyramiding with an otherwise rated foot disability.  In addition, assigning a rating under Diagnostic Code 5284 for other foot disabilities is not warranted because hallux valgus is a listed disability in the Rating Schedule with its own rating criteria.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating of left foot hallux valgus and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bunionectomy scar of the left foot

The Veteran is currently assigned a 10 percent rating for a scar on the left foot post bunionectomy under Diagnostic Code 7804.  

A 10 percent rating may be assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (2015). 

A 30 percent rating may be assigned for five or more scars that are unstable or painful.  A 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 10 percent rating may be assigned for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804 (2015).

Scars may also be rated based on related limitation of function, under the appropriate Diagnostic Code.  38 C.F.R. § 4.118, Code 7805 (2015).

An August 2009 VA examination report shows that the Veteran's left big toe exhibited a 3 inch by 3/8 inch linear scar, extending from the first metatarsophalangeal joint.  The examiner noted that the scar was a result of a bunionectomy.  The examiner reported pain along the scar line.  No skin breakdown was noted.  The examiner reported that there was no limitation to routine daily activities or employment due to the scar itself.  The scar was noted to be mildly tender on palpation and superficial as there was not underlying soft tissue damage.  The scar was noted to not be deep or cause limitation of motion.  No inflammation or edema was noted but tere was some keloid formation on the scar unusually wide for the location.  The scar was irregular in contour and had a wrinkly appearance.  The scar was slightly elevated on palpation and was irregular and thickened.  Hypopigmentation was noted.  The examiner diagnosed the Veteran with a mildly painful scar on the left big toe.  

In this case, the evidence shows that the Veteran has one surgical scar on the left foot.  However, there is no evidence that any of this scar was unstable, deep, cause limitation of motion, or involve an area or areas of 144 square inches (929 square centimeters) or greater.  Therefore, a rating in excess of 10 percent for a bunionectomy scar of the left foot is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased ratings for a bunionectomy scar of the left foot and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected hallux valgus are contemplated by the schedular criteria of the rating currently assigned.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for hallux valgus. There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability.  Additionally, none of the medical evidence reflects that the Veteran's hallux valgus or scar interferes with his work or his daily functioning than that already considered with the rating criteria.  Therefore, there is no evidence of a marked interference with his ability to become employed beyond that contemplated by the currently assigned rating.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  Further, based on the evidence of record, including the VA examination report, the Board finds that there is nothing to suggest that the Veteran's hallux valgus interferes with his ability to maintain substantial gainful employment as the Veteran had not provided any evidence of such an affect.  Therefore, the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for foot left hallux valgus.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent left hallux valgus is denied.  

Entitlement to a rating in excess of 10 percent for a bunionectomy scar of the left foot is denied.




REMAND

The Veteran has asserted that service connection is warranted for psychiatric disability and peripheral neuropathy of the left and right feet to include as secondary to service connected left foot hallux valgus. 

An October 2009 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was secondary to his service connected hallux valgus.  A separate VA examiner opined that it was less likely than not that his depressive disorder was secondary to the service connected hallux valgus.   

The Board finds that the October 2009 VA examiners did not address the issue of whether the Veteran's peripheral neuropathy of the left and right feet, or his psychiatric disability, were aggravated by the Veteran's service connected hallux valgus.  In a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, on remand, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine etiology of his peripheral neuropathy of left and right feet.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the peripheral neuropathy, and provide a medical opinion on the following:

a) Is it at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the left and right feet were caused by or had onset during the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the left and right feet were caused by Veteran's service-connected left foot hallux valgus disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the left and right feet have been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected left foot hallux valgus?

2.  Schedule the Veteran for a VA examination to determine etiology of his psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the psychiatric disability, and provide a medical opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability was caused by or had onset during the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or greater) that psychiatric disability was caused by Veteran's service-connected left foot hallux valgus disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any psychiatric disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected left foot hallux valgus?

3.  Then, readjudicate the claims remaining on appeal.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


